Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 1 of 43 PageID #: 9732
                                                                          1


    1                    IN THE UNITED STATES DISTRICT COURT

    2                      FOR THE DISTRICT OF DELAWARE

    3

    4     GENENTECH, INC. and INTERMUNE,         )
          INC.,                                  )
    5                                            )
                              Plaintiffs,        )
    6                                            ) C.A. No. 19-078-RGA
          v.                                     ) (Consolidated.)
    7                                            )
          AUROBINDO PHARMA LIMITED, et           )
    8     al.,                                   )
                                                 )
    9                         Defendants.        )

   10

   11
                                            Wednesday, September 23, 2020
   12                                       9:33 a.m.
                                            Markman Hearing Videoconference
   13

   14     BEFORE:   THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

   15     APPEARANCES:

   16                    MORRIS NICHOLS ARSHT & TUNNELL LLP
                         BY: KAREN A. JACOBS, ESQUIRE
   17                    BY: CAMERON P. CLARK, ESQUIRE

   18                               -and-

   19                    LOEB & LOEB LLP
                         BY: MARK E. WADDELL, ESQUIRE
   20                    BY: RYAN HAGGLUND, ESQUIRE

   21                                            For the Plaintiffs

   22

   23

   24

   25
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 2 of 43 PageID #: 9733
                                                                          2


    1     APPEARANCES CONTINUED:

    2                   BAYARD, P.A.
                        BY: STEPHEN B. BRAUERMAN, ESQUIRE
    3
                                     -and-
    4
                        GOODWIN PROCTER LLP
    5                   BY: NATASHA E. DAUGHTREY, ESQUIRE
                        BY: EMILY RAPALINO, ESQUIRE
    6                   BY: NICHOLAS K. MITROKOSTAS, ESQUIRE

    7                                           For the Defendants

    8                                ***   PROCEEDINGS   ***

    9                   THE COURT:    All right.    Assume if I see her

   10     she's not special and I will see the others pretty soon Lee,

   11     am I all right?

   12                   THE COURT:    All right.    So okay.     Now, I see

   13     Mr. Brauerman, so we're starting to make progress here.             All

   14     right.   So my deputy clerk is on the line.          My court

   15     reporter is on the line.

   16                   And this is Genentech vs. Aurobindo,

   17     Consolidated Civil Action Number 19-78.         And from the looks

   18     of things I would say somebody from Morris Nichols

   19     represents the plaintiff.

   20                   Who's on the line for the plaintiff?

   21                   MS. JACOBS:    Good morning, Your Honor.          This is

   22     Karen Jacobs and Cameron Clark from Morris Nichols.             And we

   23     have on the line with us Mark Waddell and Ryan Hagglund from

   24     Loeb & Loeb, and Mr. Waddell will be presenting today.

   25                   THE COURT:    All right.    Thank you.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 3 of 43 PageID #: 9734
                                                                          3


    1                   And for the defendant, who's going to be making

    2     the presentation?     Who's the Delaware attorney?

    3                   MR. BRAUERMAN:     Good morning, Your Honor.      Steve

    4     Brauerman.    (Inaudible.)

    5                   THE COURT:     All right.

    6                   DEPUTY CLERK:     Judge, we can't hear you for some

    7     reason.   It doesn't look like you're muted, so I'm not sure

    8     what's going on.

    9                   THE COURT:     There.    Can you hear me now?

   10                   DEPUTY CLERK:     Yes.   I can, too, Judge.

   11                   THE COURT:     All right.   So Mr. Brauerman, why

   12     don't you try again.

   13                   MR. BRAUERMAN:     I apologize, Your Honor.      Steve

   14     Brauerman.    I'm here --

   15                   THE COURT:     All right.   So Mr. Brauerman, mute

   16     yourself.    Whoever your outside counsel is, can that person

   17     speak up?

   18                   MS. DAUGHTREY:     Hi, Your Honor.    This is Natasha

   19     Daughtrey from the law firm of Goodwin Procter.

   20                   Can you hear me okay?

   21                   THE COURT:     I can hear you fine.

   22                   MS. DAUGHTREY:     Great.

   23                   THE COURT:     I'm going to just assume -- All

   24     right.    In any event, you are presenting on behalf of all

   25     defendants; right?
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 4 of 43 PageID #: 9735
                                                                          4


    1                   MS. DAUGHTREY:     That's correct.    I'm presenting

    2     on behalf of the defendants that have joined claim

    3     construction.

    4                   THE COURT:    Which means everybody except for

    5     Amneal or someone?

    6                   MS. DAUGHTREY:     Correct.   And I have two client

    7     representatives that have also joined us.         That's Bill Carey

    8     from Sandoz and Dan Forchheimer from Teva.

    9                   I also have my colleagues, Emily Rapalino and

   10     Nick Mitrokostas on the line as well.

   11                   THE COURT:    Okay.   All right.    Does anybody else

   12     want to put on the record that they're here?

   13                   All right.    I'm satisfied that we've got the

   14     people we need.     So Mr. Waddell and Ms. Daughtrey, have you

   15     all communicated to each other as to which order you were

   16     going to go in here.     Normally plaintiff goes first.        The

   17     party with the dog goes second.       But on the other hand,

   18     generally when we're talking about indefiniteness, sometimes

   19     the defendant goes first.

   20                   Did you all talk about this to each other?

   21                   MS. DAUGHTREY:     No, Your Honor, we haven't

   22     discussed that.     We'd be happy to take it in whatever order

   23     Your Honor prefers.

   24                   THE COURT:    Mr. Waddell.

   25                   MR. WADDELL:    No, we haven't discussed it, Your
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 5 of 43 PageID #: 9736
                                                                          5


    1     Honor, but if it's okay with my opposing counsel,

    2     Ms. Daughtrey, I could go first from the plaintiffs'

    3     standpoint just presenting our claim construction argument

    4     and stop short of responding to any of the indefiniteness

    5     defenses since I understand defendants don't really want to

    6     offer argument on claim construction.        They just want to

    7     offer argument on indefiniteness.

    8                   If that's okay, I would just do a brief opening

    9     presentation of our position, and then I could reserve time

   10     and come back later and respond.

   11                   THE COURT:    So is that right, Ms. Daughtrey,

   12     that though, if I'm not persuaded of the indefiniteness,

   13     then you're not really arguing what's the proposed claim

   14     construction?

   15                   MS. DAUGHTREY:     That's correct, Your Honor.      We

   16     believe that the claims are not amenable to any particular

   17     construction and that they're indefinite.

   18                   THE COURT:    Okay.   All right.

   19                   Well, then let's do this:      Mr. Waddell, you can

   20     go ahead for like five minutes, which should be enough, and

   21     then I'll turn over to Ms. Daughtrey, and she can have up to

   22     20 minutes.    And then you can have 15 minutes in response or

   23     something like that.

   24                   Okay?

   25                   MR. WADDELL:    Of course, Your Honor.      And I'm
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 6 of 43 PageID #: 9737
                                                                          6


    1     going to -- I think I understand how to share the screen, so

    2     let me see if this will work.

    3                   THE COURT:    All right.

    4                   MR. WADDELL:    Power-point file.     We tried this

    5     out yesterday, and it took a minute or two for files to

    6     load.    So I apologize for the delay, Your Honor.

    7                   THE COURT:    Well, that's all right.      There's a

    8     certain amount of delay that's inherent in this method of

    9     presentation and so do not -- I may get impatient about this

   10     or that, but I won't get impatient just because it takes a

   11     minute for your power-point to load or if we have other

   12     technical difficulties, because I do believe they are beyond

   13     anyone's control.

   14                   MR. WADDELL:    All right.    It says it's uploading

   15     now.    What I could do just while I'm waiting for that to

   16     upload, there's a little bit of dead space, but I'd like to

   17     just give some brief background on what the invention is

   18     about and just set the table for what I think the issue is

   19     today.    And within that five-minute time frame, I'll, of

   20     course, offer our position.

   21                   So the inventions that we're talking about

   22     concern treatment of the disease called idiopathic pulmonary

   23     fibrosis.    It's abbreviated IPF.     IPF is an irreversible and

   24     ultimately fatal disease.      It's characterized by progressive

   25     loss of lung function due to the fibrosis.         That's scarring
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 7 of 43 PageID #: 9738
                                                                          7


    1     in the lungs.     It hinders the ability of the lungs to absorb

    2     oxygen and there -- here we are.       See if it will -- how do

    3     we do this?    Oh, okay.

    4                    So at the time --

    5                    THE COURT:   I'm sorry.    Let me just interrupt to

    6     say that I have read the brief that was submitted, and I did

    7     review, perhaps even read the patent in question.

    8                    MR. WADDELL:   Perfect.

    9                    THE COURT:   So I have some background here.

   10                    MR. WADDELL:   Very good.    So I'll skip to the

   11     patents that we're concerned with and how this relates to

   12     the case.     The infringement issue in the case is going to

   13     focus primarily on drug labeling, and I have up on the

   14     screen an excerpt from the drug labeling.         This is

   15     information that the FDA requires.        And when we get to the

   16     infringement part of the case, we'll be talking about this

   17     in the context of infringement.

   18                    And you can see I highlighted at the bottom

   19     there the labeling talks about dosage modification or

   20     interruption may be necessary for liver enzyme elevations.

   21     So that's -- how does this work?       Ah, there we are.

   22                    So Your Honor's read the briefs.       These are the

   23     disputed claim constructions.       Plaintiff offers the one on

   24     the left.     Defendants offer nothing.     They want to argue

   25     indefiniteness.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 8 of 43 PageID #: 9739
                                                                          8


    1                   And I'll briefly focus on the wording of the

    2     claims.   This is claim 1 from the '729 patent.         This was the

    3     first patent granted to Intermune for the inventions made

    4     during the clinical development of the compound.          This is

    5     the first claim of the first patent.

    6                   And you can see that it's directed to treating

    7     IPF patients, and it has a clause in the middle, said

    8     patient having exhibited, and then the wording that I've

    9     highlighted there, is a Grade 2 abnormality in one or more

   10     biomarkers of liver function.       So that's the phrase that we

   11     came to agreement with defendants that we'd be briefing for

   12     claim construction.

   13                   And how do I move forward?       Okay.   Specification

   14     of the patent.    Again, this patent relates to modifying

   15     treatment for patients with atypical liver function.             This

   16     relates back to that information in the labeling.          And

   17     plaintiffs' position is that if we went back to the disputed

   18     claim phrase, it's talking about Grade 2 abnormalities.            And

   19     the inventors in column 7 of this patent, Exhibit 1, they

   20     use the words adverse effect grades.

   21                   First, they said adverse effect grades for

   22     abnormality liver function are defined herein by, and then

   23     they cite established criteria that were developed and

   24     published by the National Cancer Institute.         The inventors

   25     incorporated the information from those common toxicity
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 9 of 43 PageID #: 9740
                                                                          9


    1     criterion into a table.

    2                   And you can see, this is Table 1 in the patents.

    3     And the word toxicity, there are highlighted the five

    4     biomarkers that the inventors included in this table.           And

    5     then over in column -- well, it's the fourth column, but

    6     under two, you see ranges there.       Each refer to ranges above

    7     an upper limit of normal.

    8                   And so what this means is that if you're running

    9     blood tests on a patient, certain blood parameters -- you

   10     know, when I go for a physical, I get my blood test, and it

   11     tells me what was looked at.       It tells me what the normal

   12     range is and whether I'm above or low for things like

   13     cholesterol, for example.      And what this is talking about is

   14     significant multiples, two-and-a-half times, up to five

   15     times the upper limit of normal for each of these specific

   16     markers.

   17                   And then we go over a little further down in the

   18     columns, they're paragraphs -- if I go back, so there were

   19     grade zero, one, two, three, and four.        The claim only

   20     focuses on Grade 2, and the paragraphs beneath that are

   21     where the inventors write what each of those grids include.

   22                   So we have Grade 2 liver function abnormalities

   23     include, and then it lists them all.        So this is what we

   24     point to as what the inventors intended by that adverse

   25     experience toxicity grading limitation that they put in the
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 10 of 43 PageID #: 9741
                                                                          10


    1     claim.

    2                   We briefly also covered the prosecution history.

    3     This is some prior art concerning developments in Japan, and

    4     the examiner in granting this patent wrote this paragraph

    5     that we quoted.     The highlighted language is actually

    6     italicized by the examiner himself meaning that this is the

    7     same phrase that we're construing.        We submit that the

    8     examiner clearly focused on that phrase.         He would have read

    9     the patent, and he would have read the specification in

   10     accordance with patent prosecution practice as examiners.

   11     And we submit that this just adds further evidence that the

   12     examiner clearly understood what this phrase meant since he

   13     was relying on it to grant the patents.

   14                   I'm going to stop there.       If Your Honor has any

   15     questions about what I said, I'm happy to cover them.           But

   16     otherwise, I'll reserve time to respond to the

   17     indefiniteness.

   18                   THE COURT:    All right.    Well, I do have a

   19     question or two, but I think it would be better to hear from

   20     Ms. Daughtrey first.      So thank you for that.

   21                   Ms. Daughtrey, it's your turn.

   22                   MS. DAUGHTREY:     Thank you, Your Honor.      Let me

   23     just take over as presenter and see if I can get --

   24                   MR. WADDELL:     Yeah, I'm pressing stop and --

   25     there, you should be in it now.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 11 of 43 PageID #: 9742
                                                                          11


    1                   MS. DAUGHTREY:     Great.   Thank you.

    2                   All right.    Let me see here.

    3                   THE COURT:    So Ms. Daughtrey, while you're

    4     getting the screen up, I was curious whether -- because as I

    5     understand it, there's three or four patents that claim the

    6     method that is, I guess, implicated by the FDA label.           And

    7     there's certain asserted claims that are mentioned in the

    8     brief as the ones that are at issue.

    9                   Are there other asserted claims relating to the

   10     method that are not implicated by this indefiniteness

   11     challenge?

   12                   MS. DAUGHTREY:     Yes, Your Honor, that's correct.

   13     And can you see my screen right now?

   14                   THE COURT:    I can.

   15                   MS. DAUGHTREY:     Okay.    Great.   So there's some

   16     agreed-upon constructions that are -- so there are claims

   17     that are not impacted by the indefiniteness argument.           These

   18     claims that I have up here on the board, as you can see,

   19     they specify what Grade 2 abnormality in one or more

   20     biomarkers of liver function are required to satisfy the

   21     claims.    So even if Your Honor finds the disputed term

   22     indefinite, it would not impact these claims.

   23                   THE COURT:    Well, and so because I assume this

   24     does relate eventually to infringement, the claims that

   25     you're asserting of indefiniteness, if they're gone, are you
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 12 of 43 PageID #: 9743
                                                                          12


    1     getting some advantage in terms of defending against

    2     infringement that you won't have if they remain?

    3                   MS. DAUGHTREY:     Your Honor, I think this would

    4     just narrow the claims in dispute, but it wouldn't -- I

    5     don't think this would impact an indefiniteness finding on

    6     the disputed claims.      It wouldn't impact the infringement

    7     analysis in general, no.

    8                   THE COURT:    So, and I don't mean to be -- so

    9     basically, in your view, this is essentially immaterial to

   10     the eventual shape that this case will have?

   11                   MS. DAUGHTREY:     I wouldn't agree with that, Your

   12     Honor, because I do think that understanding the scope of

   13     the claims in terms of demonstrating obviousness, you know,

   14     it's important for the parties to understand what the scope

   15     of the claims are for obviousness purposes.          And I do think

   16     it would be material in terms of reducing the issues that we

   17     have to present at trial.

   18                   But if your question is whether it's

   19     dispositive, that's -- it's not dispositive, that's correct,

   20     as to, you know, all of the issues in the case.

   21                   THE COURT:    Well, no, I knew it wasn't

   22     dispositive as to all the issues in the case.          But what I

   23     was really wondering, and I think you understand this, is

   24     whether it actually could be the difference between your

   25     winning and losing the case overall.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 13 of 43 PageID #: 9744
                                                                          13


    1                    MS. DAUGHTREY:    I mean, I guess if these were

    2     the only claims that remained at trial, it could make the

    3     difference between winning or losing the case altogether.

    4                    THE COURT:   Well, so I meant really something

    5     different which is, as you say, you have these other claims

    6     that are part of a method that are from these patents and

    7     which you're not arguing are indefinite.         And I guess what I

    8     was trying to ask is I guess whether there's a function

    9     going on here that's beyond just reducing the number of

   10     asserted claims if I say that these ones are indefinite.

   11                    MS. DAUGHTREY:    I think Your Honor might be

   12     referring to a circumstance sometimes where the claim

   13     construction finding, you know, helps with some other aspect

   14     of the case.

   15                    THE COURT:   No, no, no.     Actually, maybe I'm

   16     talking too circularly here.       Does this make any difference?

   17                    MS. DAUGHTREY:    It makes a difference in terms

   18     of narrowing the issues, but it doesn't otherwise make a

   19     difference in the remaining asserted claims, if that's

   20     helpful.

   21                    THE COURT:   Well, it's kind of helpful.       Well,

   22     I'll give Mr. Waddell a chance when it's his turn.           Maybe

   23     I'm -- but any way, go ahead.

   24                    MS. DAUGHTREY:    Okay.    Thank you, Your Honor.

   25                    So what I wanted to start with was what
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 14 of 43 PageID #: 9745
                                                                          14


    1     plaintiffs turn to as the alleged definition -- sorry, let

    2     me -- I'm going to skip around a little bit.          Plaintiffs

    3     have pointed to this section of the patent specification as

    4     being definitional.      And I think Mr. Waddell said that this

    5     defines adverse effect grades for biomarkers of liver

    6     function, but it actually doesn't have that phrase at all.

    7     It doesn't have the disputed phrase in it.          It refers to

    8     adverse effect grades for abnormal liver function and the

    9     disputed term actually doesn't appear anywhere in the claims

   10     in the patent specification.

   11                   And so here when it's talking about the adverse

   12     effect grades, Your Honor, it's actually referring to the

   13     grading system that's used and not limiting it to the

   14     biomarkers that would be within the scope of the claims.

   15     And so, you know, as an initial matter, the patent does not

   16     define the disputed term and the plaintiffs' construction is

   17     actually inconsistent with the rest of the specification,

   18     and so it can't be the correct --

   19                   THE COURT:    Well, so before you get there,

   20     Ms. Daughtrey, the common toxicity criteria that comes from

   21     the common terminology criteria for adverse events,

   22     published by the National Cancer Institute, do they have

   23     similar grades, zero through four, for the other tests that

   24     are vaguely related to liver -- the things that appear in

   25     this 24 panel of chemical tests that are typically run?
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 15 of 43 PageID #: 9746
                                                                          15


    1                   MS. DAUGHTREY:     Yes, Your Honor.     And on slide

    2     22 here, you can see this is from the CTCAE which is

    3     incorporated by reference into the specification.           It lists

    4     albumin, which is not one of the tests that's referred to in

    5     the patent, and it has a Grade 2 rating for an abnormality

    6     in albumin.    It's the same.     So it has the, you know, five

    7     tests that are referenced in Table 1, plus a bunch of

    8     additional ones.     And they all have Grade 2 ratings as well

    9     in the CTCAE.

   10                   THE COURT:    And so, for example, going down

   11     five, I see cholesterol.       Well, does cholesterol have

   12     anything to do with the liver?

   13                   MS. DAUGHTREY:     Yes, Your Honor.     The CTCAE has

   14     a lot of other tests, but these are the ones we've

   15     identified are the ones that are specific to the liver.

   16     They indicate liver function.

   17                   THE COURT:    Okay.

   18                   MS. DAUGHTREY:     And it's not just the CTCAE that

   19     talks about these other liver function tests.          You know,

   20     several of the references incorporated into the patent

   21     specification, the Abboud 2007 reference, the Tajiri

   22     reference, they also refer to albumin, cholesterol, glucose,

   23     these other tests that are indicative of liver function.

   24                   THE COURT:    Okay.   Sorry.    Go ahead.

   25                   MS. DAUGHTREY:     Yeah.   The next point I'd like
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 16 of 43 PageID #: 9747
                                                                          16


    1     to turn to, Your Honor, was Mr. Waddell focused on the

    2     prosecution history of the patents.        And just briefly on

    3     that point, the argument that the patentee was making during

    4     prosecution was that the prior art didn't disclose

    5     monitoring or reducing the dosage based on hepatic adverse

    6     events.    They never made a distinguished -- an argument

    7     distinguishing the biomarkers of liver function in the prior

    8     art versus the biomarkers of liver function in the patent.

    9     And the examiner never made any findings as to which

   10     biomarkers of liver function would be included within the

   11     claims.

   12                   So the prosecution history of these patents

   13     doesn't really shed light on this issue.         And I'd like to

   14     turn back to the specification as a whole.          Mr. Waddell

   15     started with the one sentence at Table 1 that they assert as

   16     definitional, but when you look at the patent specification

   17     from the beginning to the end, it makes it clear that the

   18     five tests in Table 1 are not the limitations of the claim.

   19     And it's really unclear what the limitations of the claim

   20     are.

   21                   So on slide 15, I have here some of the first

   22     references in the patent to ALT, AST, bilirubin, ALP and

   23     GGT.   And I'm just going to use the abbreviations for those.

   24     I think Your Honor's familiar with what the longer term is

   25     for those, but if you have any questions, let me know.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 17 of 43 PageID #: 9748
                                                                          17


    1                   THE COURT:    I'd prefer you use the

    2     abbreviations.

    3                   MS. DAUGHTREY:     I understand.     So every time the

    4     specification refers to these tests, it refers to them in a

    5     non-limiting way.     It says an abnormal liver function may

    6     manifest as abnormalities in levels of biomarker, including

    7     ALT, AST, bilirubin and/or ARP.        Then it refers to some

    8     embodiments having the biomarkers of liver function be ALT,

    9     AST, bilirubin, and ALP.

   10                   In fact, at column 6, this is the last box on my

   11     slide, it says examples of biomarkers of liver function

   12     include, but are not limited to and then lists those five.

   13     And in fact, when explaining more about GGT, the patent says

   14     that elevated GGT has been observed in some patients

   15     receiving Pirfenidone without any clinical impairment, so

   16     elevated GGT alone is not necessarily a sign of liver

   17     impairment.

   18                   Then it states in any of the embodiments

   19     described herein, biomarkers of liver function can exclude

   20     GGT.   This sentence is directly contrary to what plaintiffs

   21     assert is the definition of the disputed term.

   22                   THE COURT:    Well, aren't there some claims that

   23     do exclude GGT?

   24                   MS. DAUGHTREY:     There are some claims where

   25     the -- and those are the claims that are not disputed.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 18 of 43 PageID #: 9749
                                                                          18


    1     There are some claims that specify the biomarker liver

    2     function that would be ALT and AST.

    3                   THE COURT:    Right.    And isn't there one -- I

    4     thought I saw one that looked more or less like a Markush

    5     group that included everything but GGT.

    6                   MS. DAUGHTREY:     I think that's right, Your

    7     Honor.

    8                   THE COURT:    So you know, I mean, so I guess

    9     saying, well, the specification says embodiments, after all

   10     we're not construing embodiments, that it can exclude GGT.

   11     And then having some claims where GGT is excluded, you know,

   12     I don't know, that doesn't strike me as very compelling for

   13     much of anything.

   14                   MS. DAUGHTREY:     So Your Honor, if it said in

   15     some embodiments described herein, GGT can be excluded from

   16     biomarkers of liver function, that would be maybe more

   17     consistent with some of the dependent claims.          But here, it

   18     says in any of the embodiments.

   19                   THE COURT:    Right.    But even then, you don't

   20     have to have an embodiment for -- you can claim stuff where

   21     you haven't shown an embodiment; right?

   22                   MS. DAUGHTREY:     Yes, Your Honor.     That's

   23     correct.    And the real crux of the issue here is that a

   24     person of skill in the art would not know when GGT was

   25     within -- inside the claims or outside the claims.           And it's
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 19 of 43 PageID #: 9750
                                                                          19


    1     important to remember that the disputed term is one or more

    2     biomarkers of liver function.       So it can include when there

    3     is just one biomarker of liver function that is elevated

    4     with a Grade 2 abnormality.

    5                   And so because the patent states that, anywhere

    6     you can exclude GGT as a biomarker of liver function, you

    7     wouldn't know when GGT alone would fall within the scope of

    8     the claims.

    9                   THE COURT:    All right.    Go ahead.

   10                   MS. DAUGHTREY:     Thank you, Your Honor.

   11                   So in cases such as this where there is

   12     inconsistent use of a term in the specification that make it

   13     so a person of ordinary skill in the art can't understand

   14     the boundaries of a claim, that renders the claim

   15     indefinite.

   16                   And I just want to turn to another section of

   17     the specification that gives some more explanation for the

   18     ALT, AST, bilirubin, ALP.       There are paragraphs in the

   19     specification that elaborate on some of these biomarkers of

   20     liver function, and it has a whole paragraph explaining how

   21     they're indicative of liver impairment.

   22                   There's no paragraph like this for GGT in the

   23     specification which further leads to confusion as to whether

   24     GGT is included in or outside the scope.         And also, when

   25     it's referring to AST, and I'm on slide 18, the bottom left
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 20 of 43 PageID #: 9751
                                                                          20


    1     box that I have up here says the ratio of AST to ALT can be

    2     used as a biomarker of liver damage.         And so this adds an

    3     additional biomarker of liver function or liver damage.

    4                   THE COURT:    So Ms. Daughtrey, I'm still on slide

    5     16 on my screen.     Where in the specification does it have

    6     this phrase about the ratio of AST to whatever the other one

    7     was?

    8                   MS. DAUGHTREY:     AST to ALT.    Can you see slide

    9     18 right now?

   10                   THE COURT:    No, I'm looking at 16.

   11                   MS. DAUGHTREY:     Let me see.

   12                   THE COURT:    Does it have a citation on it to

   13     wherein the patent?      Because I looked for that because you

   14     had said it in the brief, but I didn't --

   15                   MS. DAUGHTREY:     Yes, Your Honor.     So that's at

   16     column -- here, let me just -- I have a broader citation.

   17     Let me pull up this broader citation here.

   18                   It's between columns 6 and 7 of the '729 patent.

   19     So this would be --

   20                   THE COURT:    Oh, I see it.

   21                   MS. DAUGHTREY:     -- 7, lines 3 through 4.

   22                   THE COURT:    Okay.

   23                   MS. DAUGHTREY:     It shows AST to ALT can be used

   24     as a biomarker of liver damage.

   25                   THE COURT:    I see.    Is there anything in the
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 21 of 43 PageID #: 9752
                                                                          21


    1     National Cancer Institute grading system that gives grades

    2     for the ratio of AST to ALT?

    3                    MS. DAUGHTREY:    Let me just go to my slide on

    4     that, Your Honor.     I don't believe that that's identified in

    5     the CTCAE as one of the metabolic function -- liver function

    6     tests.

    7                    THE COURT:   All right.    So one of the kinds of

    8     disputes that I thought I saw between you and the other side

    9     was, you know, their view was you should be looking at the

   10     whole claim term, you know, which starts with a Grade 2

   11     abnormality.     And they said you were looking too narrowly at

   12     just biomarker or biomarker of liver function.          And that the

   13     context of the whole phrase helps them, and that you were

   14     ignoring that.

   15                    What do you have to say about that?

   16                    MS. DAUGHTREY:    Your Honor, the disputed term

   17     was raised in the context of plaintiffs first raised Grade 2

   18     abnormality as a disputed term.        Defendants responded by

   19     saying, well, you know, biomarkers of liver function is

   20     indefinite, and so the parties agreed to construe the entire

   21     phrase.

   22                    Given kind of what plaintiffs' argument that

   23     they're making, we agree that the Court should construe the

   24     entire phrase.     And we don't believe that -- you know, we

   25     are not ignoring the first half of the definition and only
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 22 of 43 PageID #: 9753
                                                                          22


    1     focusing on one or more biomarkers of liver function.           We --

    2     I think it's clear from the patent specification that Grade

    3     2 is referring to the grading system in the CTCAE.           I don't

    4     think that that's in dispute here.

    5                   But the question is:       What biomarkers of liver

    6     function are included within that?        And it's just not clear

    7     based on the specification language itself and all of the

    8     references that are incorporated into it.

    9                   THE COURT:    Well, so if it turned out to be the

   10     case that the specification makes clear that there's only

   11     five Grade 2 markers that they're interested in, that the

   12     specification of the patent is interested in, wouldn't that

   13     sort of flow through, meaning those are the only five

   14     biomarkers we're talking about?

   15                   MS. DAUGHTREY:     And Your Honor, I just restarted

   16     my screen to see if that fixes the issue.         Can you --

   17                   THE COURT:    It's loading.

   18                   MS. DAUGHTREY:     Okay.    So Your Honor, no, I

   19     don't think that would fix the issue.         First of all, it is

   20     not able -- you're not able to reconcile Table 1 with other

   21     statements in the patent specification.

   22                   The other issue that there are portions of the

   23     claims that refer to resuming the dose of Pirfenidone when

   24     biomarkers of liver function return to normal, so it uses

   25     slightly different language than Grade 2 abnormality in one
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 23 of 43 PageID #: 9754
                                                                          23


    1     or more biomarkers of liver function.         And so a person of

    2     skill in the art still wouldn't know which biomarkers of

    3     liver function have to return to normal to resume.

    4                   THE COURT:    So Ms. Daughtrey, the terms that

    5     just talk generally about biomarkers of liver function like

    6     you've just said, presumably they're -- oh, so I think I

    7     looked at this because in your briefing some places where it

    8     says biomarkers of liver function, it seems to be, though

    9     it's not done in the style that it should be, that that's

   10     just referring to the -- that, you know, the earlier terms,

   11     the antecedent basis arguably.        Are there any standalone

   12     uses of the phrase, you know, return to or, you know, until

   13     biomarkers of liver function are within normal limits?

   14                   MS. DAUGHTREY:     The patent specification uses

   15     inconsistent language in the examples about what has to

   16     resume to normal to increase the dosage of Pirfenidone.            So

   17     the specification doesn't provide further context on that,

   18     Your Honor.    And because -- and the biomarkers of liver

   19     function alone, I don't think there is an antecedent basis

   20     for this in the earlier claims.        That's not the way I would

   21     read the claims.

   22                   THE COURT:    Well, because I am now seeing slide

   23     28, if for example, claim 2 said the method of claim 1

   24     wherein prior to step A Pirfenidone is discontinued until

   25     the biomarkers of liver function are within normal limits,
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 24 of 43 PageID #: 9755
                                                                          24


    1     would you be saying, yeah, okay, no problem there?

    2                   MS. DAUGHTREY:     Correct, Your Honor.      That's

    3     exactly right.

    4                   THE COURT:    And yeah.    I mean, okay.     That's

    5     kind of what I thought.      But I mean, that seems like maybe a

    6     different claim construction issue than the one that we're

    7     dealing with now or there's a claim construction issue there

    8     that I would have to decide to give this argument any weight

    9     which is really whether or not the until biomarkers of liver

   10     function, which seems to me are clearly meant to refer back,

   11     you know, whether there is an antecedent basis problem or

   12     there's an antecedent basis problem that I can fix.           Because

   13     it does seem to me pretty clear as to what the reference is

   14     supposed to be.

   15                   In any event, go ahead.

   16                   MS. DAUGHTREY:     Your Honor, just briefly on

   17     that.   As I mentioned earlier, the claims encompass one or

   18     more biomarkers of liver function.        And so an additional

   19     reason why this is not clear is because the claim 1 could

   20     include a situation where there's a single biomarker of

   21     liver function that it has a Grade 2 abnormality, and then

   22     claim 2 refers to until biomarkers of liver function are

   23     within normal limits.      And it's simply not clear how a

   24     person of skill in the art would know what they should be,

   25     you know, whether they would infringe the claims if some
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 25 of 43 PageID #: 9756
                                                                          25


    1     biomarkers of liver function are within normal limits or

    2     only the one that was elevated is back within normal limits.

    3                   And Dr. Thannickal also discussed that

    4     biomarkers, other than these five that are in Table 1, can

    5     be abnormal and impact the decision whether to resume a

    6     dosage of a drug that is suspected of causing a drug-induced

    7     liver injury.     And the patent simply doesn't address that

    8     kind of real-life application.        And so, again, a person of

    9     skill in the art practicing this in the real world simply

   10     wouldn't know whether they infringe the claims which is kind

   11     of the hallmark of indefiniteness here.

   12                   THE COURT:    Okay.

   13                   MS. DAUGHTREY:     And --

   14                   THE COURT:    I'm sorry.    I was curious about one

   15     thing because I'm easily distracted.         What is the origin of

   16     why the doses are 2,400 milligrams a day or 2,403 milligrams

   17     a day?

   18                   MS. DAUGHTREY:     I don't know if I can answer

   19     that, Your Honor.     The patentee -- I mean, I would say that

   20     that was an arbitrary choice --

   21                   THE COURT:    Okay.

   22                   MS. DAUGHTREY:     -- to avoid obviousness, but --

   23                   THE COURT:    Yeah, not a very good way of

   24     avoiding obviousness, but okay.

   25                   All right.    So your time is nearly up here.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 26 of 43 PageID #: 9757
                                                                          26


    1     What else would you like to make sure that I understood?

    2                   MS. DAUGHTREY:     Your Honor, I think one thing

    3     that I just want to make clear is that plaintiffs

    4     predominantly rely on this argument that there's a

    5     definition in the specification, but in their reply papers

    6     they argue for the first time that this is actually just a

    7     plain and ordinary meaning, and everyone would know what

    8     this term means.

    9                   And when you look at the intrinsic evidence to

   10     the patent, that's simply not true.        These are the

   11     references I have up here on slide 31.         Can you see it?

   12                   THE COURT:    Yes.

   13                   MS. DAUGHTREY:     Great.   These are the references

   14     that -- some of the references that are incorporated into

   15     the specification, and each of these have different examples

   16     of biomarkers of liver function or liver function tests that

   17     can be used to determine whether there's a drug-induced

   18     liver injury.     And it's just clear that across the board, it

   19     varies depending on which clinician, you know, what

   20     patients -- the patient history.

   21                   And plaintiffs here are trying to, you know,

   22     have an exclusive monopoly on an invention, and the

   23     invention is supposed to be that you know when to be able to

   24     reduce Pirfenidone in an IPF patient and when to resume

   25     treatment.    And plaintiffs are not entitled to that unless
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 27 of 43 PageID #: 9758
                                                                          27


    1     they tell you the clear boundaries of the scope of the

    2     claims.

    3                   And the intrinsic record here just has

    4     contradictory definitions and contradictory examples of

    5     biomarkers of liver function are.        And so a person of skill

    6     in the art would not be able to tell with reasonable

    7     certainty how -- you know, whether they were infringing the

    8     claims.

    9                   THE COURT:    Okay.    Thank you.

   10                   I'll give you a couple minutes when Mr. Waddell

   11     is finished to respond to his most outlandish arguments.

   12     Okay?

   13                   MS. DAUGHTREY:     Thank you, Your Honor.

   14                   THE COURT:    All right.    Mr. Waddell, your turn.

   15                   MR. WADDELL:     All right.    Your Honor, let me get

   16     the power-point up again.       There we go.

   17                   Okay.   That's loading.     So while we're waiting

   18     for that, I can address the questions that Your Honor began

   19     with about materiality to the eventual shape this case will

   20     have.

   21                   THE COURT:    Yes.

   22                   MR. WADDELL:     Those are questions that we have

   23     as well.    We framed ours a little differently in the form of

   24     contention interrogatories.        There is a dispute regarding

   25     responses to those that has not yet been presented to the
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 28 of 43 PageID #: 9759
                                                                          28


    1     Court; therefore, I don't think it's proper for me to go

    2     further into that, just to acknowledge that plaintiffs have

    3     the same questions concerning why defendants are fighting

    4     about these claims.

    5                   THE COURT:    Okay.   Thank you.

    6                   MR. WADDELL:     All right.    The slides are up.

    7                   THE COURT:    Yes, they are.

    8                   MR. WADDELL:     I'd also just briefly address the

    9     question about the dose because I know that's bothering Your

   10     Honor.

   11                   THE COURT:    Well, it's not so much bothering,

   12     but it's just the oddest thing I've ever seen.

   13                   MR. WADDELL:     Yeah, the reason -- when the

   14     clinical trials began way back when, the actual physical

   15     embodiment of the drug that they had on hand was a capsule.

   16     Capsules come in certain sizes.        And this particular capsule

   17     filled to a weight of 267 milligrams.         So in order to have

   18     new data that Intermune was developing be able to be

   19     reviewed, along with old data that existed for the drug, you

   20     had to keep using the same dose.        So 267, if you do a

   21     multiple of that and triple, that's 801 milligrams.           And the

   22     dosing of this drug was three times a day, so that adds up

   23     to 2,403.

   24                   THE COURT:    Okay.   Yeah, I couldn't figure what

   25     the relationship between 801 was.        Okay.   That satisfies my
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 29 of 43 PageID #: 9760
                                                                          29


    1     curiosity.

    2                   MR. WADDELL:     All right.    So you can -- at least

    3     that won't be bothering you in the back of your mind.

    4                   So the other point, Your Honor's quite right.

    5     We've got a dispute over what the dispute is about.           We're

    6     saying that the dispute for today concerns a claim

    7     construction issue about this entire phrase which is

    8     focusing on the diagnostic method used for determining

    9     whether patients -- and let me go to the claim -- whether

   10     patients have a Grade 2 abnormality.

   11                   Now, we contend that the five criteria for Grade

   12     2 that are presented in Table 1 that come out of that CTC

   13     National Cancer document are the ones that the inventors

   14     clearly intended to cover.       If defendants had wanted to

   15     present an alternate claim construction argument saying,

   16     hey, wait a minute, there are a few more biomarkers in that

   17     list that should be added, that's a claim construction

   18     issue, and we'd only be discussing whether the claim should

   19     be broader in light of defendant's argument or whether it

   20     should be construed the way plaintiffs say.

   21                   That's not an indefiniteness argument.         It's

   22     just a claim construction argument.

   23                   And let me just jump ahead.

   24                   THE COURT:    So --

   25                   MR. WADDELL:     Yeah.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 30 of 43 PageID #: 9761
                                                                          30


    1                   THE COURT:    So Mr. Waddell, I mean, one way to

    2     understand your argument, which may or may not be the way

    3     that you have intended it, is when you say the is defined by

    4     discussion of Grade 2 abnormalities is definitional, what

    5     you're actually saying or is that there's five Grade 2

    6     abnormalities which are in Table 1, and they're the only

    7     five that are at issue.      So the fact that biomarkers of

    8     liver function could include lots of other things or at

    9     least some other things is kind of irrelevant because the

   10     only five that are at issue are the five that are in this

   11     table.

   12                   MR. WADDELL:     That's correct, Your Honor.        And I

   13     could mention one of the examples of the extras that got

   14     left off this list.      Defendants raised this albumin.       And to

   15     address that, plaintiffs submitted in their reply position,

   16     they submitted an expert declaration from Dr. Steven Nathan

   17     where he addresses that.

   18                   Dr. Nathan confirmed that the five biomarkers

   19     listed in Table 1 are what clinicians use.          They're the

   20     biomarkers he uses to monitor his own IPF patients.           And he

   21     mentioned the reason albumin or albumin, I don't know how to

   22     pronounce it, is not used in this context is that it's not

   23     specific.    It's indicative of a lot of other things,

   24     including the fact that the patient has IPF.

   25                   Okay.   So Your Honor's quite correct, the way
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 31 of 43 PageID #: 9762
                                                                          31


    1     the inventors wrote this, the claim contains that term Grade

    2     2 which is an adverse effect grade.        And they say here in

    3     column 7 of the patent that adverse effect grades are

    4     defined herein by the CTC criteria provided at Table 1.            And

    5     I think Your Honor understands that.

    6                   If I could analogize this.       If I booked a hotel

    7     room and it says in-room breakfast is included.          I check in

    8     the hotel.    I'd look at the breakfast menu that's on the

    9     table, and I would assume that what's included is what's on

   10     that list and nothing else.       I mean, this is the breakfast

   11     menu, if you will, of what's included.

   12                   And they reinforce this point with their

   13     paragraph -- whoops.      How did I do that?     It looks like I

   14     jumped ahead too far, but they reinforced it.          The paragraph

   15     defining Grade 2 liver function abnormalities where they use

   16     the same five biomarkers and the same grades.

   17     Two-and-a-half times up to five times the upper limit of

   18     normal for four of them and then bilirubin one and a half to

   19     three.

   20                   If I could jump ahead.

   21                   THE COURT:    Mr. Waddell, I take it what you're

   22     showing by this slide right here, essentially what you're

   23     saying is, though the specification uses slightly different

   24     words, you know, biofunction or biomarkers of liver

   25     function, that a person of ordinary skill of the art reading
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 32 of 43 PageID #: 9763
                                                                          32


    1     this would understand this is really talking about the

    2     concept that we're trying to construe today; right?

    3                   MR. WADDELL:     That's right, Your Honor.      And I

    4     should say we submitted Dr. Nathan's declaration, in part,

    5     to address that very issue, how would a person skilled in

    6     the art have read this patent.         And this is what he says.        I

    7     mean, this is how he reads it in the clinic in his own

    8     clinical practice.

    9                   And in his view, the defendants in their

   10     position and his colleague, Dr. Thannickal in his

   11     declaration are just trying to introduce a lot of confusion

   12     in what is actually a very clear, well-understood concept in

   13     his view.

   14                   Also, if I could jump ahead to some excerpts

   15     there.

   16                   THE COURT:    Actually, you know, Mr. Waddell, I

   17     think --

   18                   MR. WADDELL:     Yeah.

   19                   THE COURT:    -- for one reason or another, I

   20     might have actually looked at Dr. Nathan's declaration, and

   21     it's possible I have something else in mind.          But I like the

   22     way he kind of went back and forth from being a clinician to

   23     being a lawyer.     So I usually tend to discount it when the

   24     doctor also pretends to be a lawyer.

   25                   MR. WADDELL:     I hear you, Your Honor.      And the
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 33 of 43 PageID #: 9764
                                                                          33


    1     parts where he sounds like a clinician, obviously, are the

    2     parts that he's putting out there.        The parts that sound

    3     like a lawyer are the parts where he's informed by the

    4     lawyers how these issues are framed legally so that he can

    5     try and put his clinician confidence in the correct context.

    6                   THE COURT:    And you know, I say this not

    7     directed at you because I see it all the time, but this is

    8     the reason why most of the time I pay no attention at all to

    9     expert declarations in Markmans is because, you know,

   10     portions of them are so obviously just the lawyers getting

   11     the doctor to sign something saying what the lawyers are

   12     saying.    And that's just not helpful.

   13                   MR. WADDELL:     Yeah.

   14                   THE COURT:    You know, so I see it all the time.

   15     It's something that seems to me irresistible to lawyers on

   16     both sides and in patent cases, but you know, it's just not

   17     helpful.

   18                   MR. WADDELL:     We'll take that criticism in the

   19     spirit it's intended, Your Honor, and I agree with you.            I

   20     wish we could have brought Dr. Nathan in to just explain

   21     himself directly to the Court, but of course, you know, this

   22     is not the time or the place for the Court to be hearing

   23     from these witnesses.      I would just say that, you know, as

   24     lawyers or lay people, you know, we can all go on the

   25     Internet and try and self diagnose things, and I think that
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 34 of 43 PageID #: 9765
                                                                          34


    1     just turns us all into hypochondriacs.

    2                   There's a reason why we have people with M.D.'s

    3     after their name.     And I just put a little information up on

    4     the screen about Dr. Nathan and his background.          He's

    5     obviously qualified.      And I think if there are questions

    6     that the Court has going to what people skilled in the art

    7     actually view here and what they consider in reviewing this

    8     patent, it would be best just to call him and let him

    9     explain for himself.

   10                   THE COURT:    Well, I don't think that's going to

   11     be necessary at this time, but I -- that is actually my

   12     experience is that when you get experts who submitted

   13     declarations that sound like the expert's a lawyer, most of

   14     them when they're actually testifying sound a lot more

   15     comfortable in whatever their area of expertise actually is.

   16                   But go ahead.     Let's move on.

   17                   MR. WADDELL:     Yeah.   Okay.   So let me just see.

   18     I took some other notes of questions that were asked when my

   19     colleague was discussing the difference, the different

   20     explanations of preferred embodiments in the specification,

   21     I think Your Honor understood that.        We don't construe

   22     claims limited to the preferred embodiments.          There are some

   23     dependent claims that do address these.

   24                   And let me jump ahead because Your Honor did ask

   25     questions about other claims in the case.         So the claim we
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 35 of 43 PageID #: 9766
                                                                          35


    1     began discussing, claim 1 of the '729 patent is followed up

    2     by five dependent claims.        And these are all modifying the

    3     dose modification step, step A, in the preceding claim.            You

    4     do have to read the dependent claims together with the

    5     independent claim.      Right.

    6                   THE COURT:    Yes.

    7                   MR. WADDELL:       And let me jump ahead to some that

    8     are not disputed.     This is the first phrase not disputed.

    9     So in this patent, the '462 patent, we're asserting claim 28

   10     which depends from claim 26.        So claim 28 began as adjusting

   11     the dose modification step of step A.         And here in claim 26

   12     which is not disputed here, the claim phrase we agreed on is

   13     a Grade 2 abnormality in one or both of ALT and AST.           These

   14     are the acronyms for those two biomarkers after first

   15     Pirfenidone administration.

   16                   So this claim where these or these two claims,

   17     these are addressing a preferred embodiment where the

   18     inventors are focusing now just on ALT and AST.          Okay.

   19                   But to understand again what this claim means,

   20     Grade 2 abnormality again goes back to the grading system

   21     which takes you to Table 1 in the patent where the inventors

   22     provided the menu of biomarkers with established normal

   23     limits and established Grade 2 elevations that they drew

   24     from the document published by the National Cancer

   25     Institute.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 36 of 43 PageID #: 9767
                                                                          36


    1                   So we do have a fundamental dispute about

    2     whether you need to read the entire claim phrase and not

    3     just the last words in the claim in, the last words of --

    4     the last words in the phrase.       It's like if you want to know

    5     where a train is going, you go to the locomotive and ask the

    6     engineer where he's heading.        You don't go to the caboose.

    7                   And so that, I think, leads to a lot of

    8     confusion in the briefing as well because we can't even

    9     agree on what I think we're arguing about.          Our position,

   10     though, for purposes of claim construction is you read the

   11     claim as a whole.     You read the claim phrase that is in

   12     dispute as a whole.

   13                   I'll just put it up here from another claim.

   14     Grade 2 abnormality in one or more biomarkers of liver

   15     function, and you go back, and you read the patent.           You

   16     read what the inventors intended.        And what they say they

   17     intended is the menu they provided in Table 1.

   18                   THE COURT:    All right.    Are you done?

   19                   MR. WADDELL:     I can be, unless Your Honor has

   20     questions.

   21                   THE COURT:    Okay.    No, I think I'm ready to give

   22     Ms. Daughtrey the last word here.

   23                   Thank you, Mr. Waddell.

   24                   MS. DAUGHTREY:     Okay, Your Honor.     Let me just

   25     put up my slides again.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 37 of 43 PageID #: 9768
                                                                          37


    1                    THE COURT:   Sure.

    2                    MR. WADDELL:    I'm trying to push stop.      There we

    3     go.    How do I stop?    Can you get your slides up?

    4                    MS. DAUGHTREY:    Yeah, let me try.     It's about to

    5     go, I think.

    6                    MR. WADDELL:    Yeah, I apologize.     I just see

    7     mine and take over as presenter.         I don't want to push any

    8     buttons.

    9                    MS. DAUGHTREY:    Okay.    Can you see my slides

   10     now?

   11                    THE COURT:   It indicates they're loading.

   12                    MS. DAUGHTREY:    Okay.    Let me just start with

   13     one point, Your Honor.      Mr. Waddell referred to some of the

   14     statements in Dr. Nathan's declaration about albumin and

   15     what persons of skill in the art would understand to be, you

   16     know, the five biomarkers of liver function.          And if you

   17     look at Dr. Nathan's declaration, he doesn't cite anything,

   18     especially not any contemporaneous evidence to support these

   19     statements.    And in fact, there's contemporaneous evidence,

   20     including evidence cited within the specification that

   21     contradicts some of his opinions on that.

   22                    Are you able to see my slides right now?

   23                    THE COURT:   I am, Ms. Daughtrey.

   24                    MS. DAUGHTREY:    Okay.    So I'm looking at slide

   25     55, and this is the Abboud 2007 reference which is
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 38 of 43 PageID #: 9769
                                                                          38


    1     incorporated into the specification.         And it lists albumin

    2     as a liver function test.       And it also lists ALP, AST,

    3     bilirubin and prothrombin time.        So the idea that albumin is

    4     not used in clinical practice to determine whether there's

    5     been liver function impairment is just not correct.

    6                   And then I'd like to turn to slide 38.         And this

    7     other argument that Mr. Waddell referenced and that

    8     Dr. Nathan made is that it's clear that the claims are

    9     limited to these five tests because those are the ones that

   10     are specific to the liver.       And albumin is not specific to

   11     the liver.

   12                   But the patent itself refers to the fact that

   13     some of the biomarkers of liver function are not specific to

   14     the liver.    It says that GGT can be elevated without having

   15     any liver impairment.      So it's not specific to the liver.

   16     And AST can also result from damage to other sources.

   17                   It also refers to ALP as usually reflecting a

   18     biliary tree disease which is not a liver function or not --

   19     that means it's not specific to the liver.          And so the

   20     intrinsic evidence contradicts this argument that only

   21     biomarkers that are specific to the liver are included

   22     within the claims.

   23                   I'd like to turn next to the breakfast analogy.

   24     I think Mr. Waddell's analogy kind of misses the point.            The

   25     better analogy would be that there's a breakfast menu, and
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 39 of 43 PageID #: 9770
                                                                          39


    1     there's an asterisk that says Not all items listed below are

    2     included in the breakfast package.        And so you wouldn't know

    3     which ones are included or not.        You know, it might have a

    4     list of, you know, pancakes, and sausage, and eggs, and OJ,

    5     but you just don't know which ones are in there or not.            And

    6     so I don't think that that analogy really is appropriate for

    7     the claims here.

    8                   Finally, Dr. Nathan's opinions that these five

    9     are the ones that everyone would just know, you know, what

   10     they are when you say biomarkers of liver function, it means

   11     the five at Table 1.      That's contradicted by Dr. Nathan's

   12     own employers, the liver panels that they use.          It doesn't

   13     just list the five.      It lists several others, including

   14     albumin.

   15                   And I'm on slide 34 here.       Albumin, ALP, ALT,

   16     AST, total protein, GGT and prothrombin time.          Dr. Nathan's

   17     other employer, VCU Medical Center, and I'm now on slide 35,

   18     again refers to albumin as a hepatic or liver function

   19     panel, and then protein as an additional one.

   20                   And so, you know, Dr. Thannickal, I hope Your

   21     Honor noticed that Dr. Thannickal actually provided

   22     contemporaneous citations for his opinions, whereas

   23     Dr. Nathan did not.      And I think that's a key distinguishing

   24     factor between the two declarations, and so Your Honor

   25     should discount Dr. Nathan's opinions in that regard.
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 40 of 43 PageID #: 9771
                                                                          40


    1                   And finally, on the argument that defendants are

    2     somehow taking a portion of the claim and construing it in

    3     isolation, defendants are not doing that.         The claim as a

    4     whole is indefinite because even if you knew what Grade 2

    5     meant, you wouldn't know the next phrase which is one or

    6     more biomarkers of liver function.        The patent just provides

    7     contradictory explanations for what is included within or

    8     out of the scope of the claims.

    9                   And a final point on this, Your Honor, is that

   10     the argument that there is a definition for the disputed

   11     term, I don't think that even plaintiffs can dispute that

   12     the disputed term is not in this definition.          It refers to

   13     adverse effect grades for abnormality liver function.           It

   14     doesn't say biomarkers of liver function.

   15                   And in other portions of the specification, I'm

   16     on slide 43 here, when the patentee was defining a term, it

   17     made it very clear which term it was defining.          So in the

   18     top left corner on the slide here, at column 2, line 22, it

   19     says, As used herein, original full target dose means and

   20     they define it.     The patentee knew how to define words in

   21     the claims, and that's consistent throughout the patent

   22     specification.

   23                   And what plaintiffs point to as the definition

   24     of the disputed term doesn't have a disputed term, doesn't

   25     use the format that the patentee used throughout the rest of
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 41 of 43 PageID #: 9772
                                                                          41


    1     the specification.      And the case law is clear that you have

    2     to be very clear when you're defining a term for it to take

    3     a definition that's contrary to the general understanding of

    4     the term.

    5                   THE COURT:    So Ms. Daughtrey, it seems to me

    6     that you have to be right that you cannot -- it's pretty

    7     hard to have lexicography of a term when you don't actually

    8     even say what the term is.       But what about whether or not

    9     the sentence adverse effect grades for abnormal liver

   10     function are defined herein by the modified common toxicity

   11     criteria, CTC, provided in Table 1 for what are the adverse

   12     effect grades?     Doesn't that seem pretty definitional?

   13                   MS. DAUGHTREY:     In terms of what grading system

   14     you use, we wouldn't dispute that the specification is

   15     telling the person of skill in the art what adverse effect

   16     grading system they should use because there's multiple

   17     grading systems.     But that just refers to --

   18                   THE COURT:    But it's more specific than just

   19     saying, you know, use the adverse effect grading system of

   20     the National Cancer Institute.        It says the adverse effect

   21     grades are provided in Table 1; right?

   22                   MS. DAUGHTREY:     Correct, Your Honor.      But --

   23                   THE COURT:    And --

   24                   MS. DAUGHTREY:     Sorry.   Go ahead.

   25                   THE COURT:    Well, and so isn't that pretty much
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 42 of 43 PageID #: 9773
                                                                          42


    1     defining what the adverse effect grades are?          They're the

    2     five grades that are listed in Table 1?

    3                   MS. DAUGHTREY:     Your Honor, the Table 1 was

    4     provided to give you the numerical range for some of the

    5     biomarkers of liver function.       And the next sentence in this

    6     definitional sentence of this definitional section of the

    7     patent incorporates the entire CTCAE into the patent.           And

    8     so you have to read the patent as if the entire CTCAE is

    9     there, you know, for convenience sake, though don't include

   10     the entire thing because it would be too long.          And they've

   11     just included some of those, but the patent is not carving

   12     out all of these other biomarkers of liver function that are

   13     referred to in the CTCAE and any other references that are

   14     incorporated into the patent specification like Abboud 2007.

   15                   THE COURT:    All right.    Thank you,

   16     Ms. Daughtrey.

   17                   All right.    Well, thank you both, counsel.        I

   18     found this helpful.      I'm going to take the question under

   19     advisement.

   20                   Do I have anything scheduled in this case any

   21     time in the near future that involves me, or are we

   22     basically now where I'm going to write something on this

   23     claim construction, and the next time I'll hear from you is

   24     when one or the other of you decides to spend some of your

   25     client's money on Daubert motions?
Case 1:19-cv-00078-RGA Document 201 Filed 10/08/20 Page 43 of 43 PageID #: 9774
                                                                          43


    1                   MS. DAUGHTREY:     Your Honor, I'm just trying to

    2     pull up the schedule.      I don't recall, off the top of my

    3     head, if we have any other upcoming conferences with Your

    4     Honor.

    5                   THE COURT:    Okay.   Well, I can look that up.

    6     All right.

    7                   Well, so I'm going to sign off.        Thank you very

    8     much for your time today and everyone take care.           All right?

    9                   MS. DAUGHTREY:     Thank you, Your Honor.

   10                   MR. WADDELL:     Thank you, Your Honor.

   11                   (Markman Hearing was concluded at 10:42 a.m.)

   12                   I hereby certify the foregoing is a true and

   13     accurate transcript from my stenographic notes in the

   14     proceeding.

   15                   /s/ Heather M. Triozzi
                        Certified Merit and Real-Time Reporter
   16                   U.S. District Court

   17

   18

   19

   20

   21

   22

   23

   24

   25
